Exhibit 99.1 PJT Partners Inc. Reports Fourth Quarter and Full Year 2015 Results and Quarterly Dividend of $0.05 Per Share Highlights · Annual Total Revenues of $406million for full year 2015 compared to $401million for 2014 o Advisory Revenues of $286million for 2015 compared to $271million for 2014 o Placement Revenues of $114million for 2015 compared to $128million for 2014 · GAAP Net Loss of $6.2million for full year 2015; Adjusted Net Income of $38.1million ($2.23 per diluted share) · Declared quarterly dividend of $0.05 per share
